                   Case 20-10343-LSS            Doc 1120         Filed 08/19/20        Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LLS)
    DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
                            Debtors.
                                                               Hearing Date: September 9, 2020 @ 10:00 a.m. ET

                                                               Objection Deadline: September 2, 2020 @ 4:00 p.m. ET



                   MOTION OF MARCO ROMERO, JR. AND AUDREY ROMERO
                  FOR AN ORDER FOR RELIEF FROM THE AUTOMATIC STAY
                  PURSUANT TO SECTION 362(d) OF THE BANKRUPTCY CODE

             Marco Romero, Jr. (“Romero”) and Audrey Romero (together, the “Movants”), by and

through undersigned counsel, by way of this Motion for Relief from the Automatic Stay (the

“Motion”), state as follows:


                                      PRELIMINARY STATEMENT

             1.     Movants seek limited relief from the automatic stay to continue to prosecute an

action styled Marco Romero, Jr., a minor, by and through his natural mother, Audrey Romero v.

Boy Scouts of America, et al., filed on December 14, 2018 in Clark County, Nevada, District Court,

Eighth Judicial District, State of Nevada, Case No. A-18-786117-C (the “State Court Action”).

             2.     Limited stay relief to permit the continuation of the State Court Action is warranted

and necessary because cause exists to allow Movants to continue to prosecute the State Court

Action to resolve Movants’ claim for personal injury.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Taxas (75038).


                                                           1
              Case 20-10343-LSS         Doc 1120      Filed 08/19/20     Page 2 of 6




                                     RELEVANT BACKGROUND

       3.      On February 6, 2016, while attending an event hosted by Boy Scouts of America,

Romero was shot in the eye with a bow and arrow and sustained injuries, including, but not limited

to, his right eye, organs, systems, and psyche, all of which conditions may be permanent, and have

required and are likely to continue to require Romero to limit occupational and recreational

activities. As a result of such injuries, Romero suffered and continues to suffer multiple forms of

damages.

       4.      Among others, Debtor Boy Scouts of America is responsible and liable, in whole

or in part, directly and indirectly for the wrongful acts that caused Romero’s injuries.

       5.      Prior to the petition date, Romero filed a complaint, by and through his natural

mother, Audrey Romero, in the District Court of the State of Nevada, Clark County, against Debtor

Boy Scouts of America, National Boy Scouts of America Foundation, Las Vegas Area Council,

Inc., Boy Scouts of America, Does 1 through 100, and Roe Corporations 1 through 100 for a

personal injury suffered by Romero on February 6, 2016 (the “Complaint”). A true and accurate

copy of the Complaint is attached hereto as Exhibit A.

       6.      During the pendency of the bankruptcy proceeding, Romero has reached the age of

majority. Upon the lifting of the automatic stay, Movants plan to amend the pleadings to prosecute

the State Court Action in Romero’s own name.

       7.      The Complaint seeks the recovery of general damages, special damages, exemplary

and/or punitive damages, reasonable attorneys’ fees and costs, interest at the statutory rate, and

such other relief as the state court deems just and proper.




                                                 2
             Case 20-10343-LSS           Doc 1120      Filed 08/19/20      Page 3 of 6




       8.        Based upon information and belief, the Movants’ claims are payable pursuant to

one or more insurance policies, including that certain Commercial General Liability (Occurrence)

Insurance Policy issued by Old Republic Insurance Company.

       9.        On February 18, 2020, Boy Scouts of America and Delaware BSA, LLC filed

voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code,

automatically staying the State Court Action.

       10.       Because Movants’ claims are not abuse claims, the State Court Action is not subject

to the Court ordered mediation of claims relating to historical acts of abuse in the BSA’s Scouting

programs. [Docket No. 812].

       11.       Further, since Movants’ claims are not abuse claims, they are not stayed by the

Consent Order Pursuant to 11 U.S.C §§ 105(a) and 362 Granting the BSA’s Motion for a

Preliminary Injunction. [Adv. Proc. No. 20-50527, Docket No. 54]. The Bankruptcy Court’s

Preliminary Injunction does not enjoin general liability claims that are not part of the pending

abuse actions.

                                   MOVANTS’ REQUESTED RELIEF

       12.       For the reasons set forth below, Movants seek relief from the automatic stay for

the limited purpose of continuing the State Court Action to liquidate Romero’s claims and

recover from available insurance proceeds.

                                      JURISDICTION AND VENUE

       13.       This court has jurisdiction to consider these Chapter 11 cases pursuant to 28

U.S.C. § 1334.

       14.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       15.       The statutory predicate for the relief is 11 U.S.C. § 362(d)(1).




                                                   3
               Case 20-10343-LSS          Doc 1120     Filed 08/19/20    Page 4 of 6




                                                  ARGUMENT

         16.    This Motion is brought pursuant to section 362(d) of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the Local Rules for the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an

order granting Movants relief from the automatic stay to allow Romero to continue the

prosecution of his suit for damages.

         17.    Section 362(d) of the Bankruptcy Code provides that “[o]n request of a party in

interest and after notice and a hearing, the court shall grant relief from the stay provided under

subsection (a) of this section, such as by terminating, annulling, modifying, or conditioning such

stay (1) for cause . . . .” 11 U.S.C. § 362(d).

         18.    “Cause is a flexible concept and courts often conduct a fact intensive, case-by-

case balancing test, examining the totality of the circumstances to determine whether sufficient

cause exists to lift the stay.” In re The SCO Group, Inc., 395 B.R. 852, 856 (Bankr. D. Del.

2007).

         19.    “[I]t will often be more appropriate to permit proceedings to continue in their

place of origin, when no great prejudice to the bankruptcy estate would result, in order to leave

the parties to their chosen forum and to relieve the bankruptcy court from any duties that may be

handled elsewhere.” In re Rexene Products, 141 B.R. 574, 576 (Bankr. D. Del. 1992), quoting

H.R.Rep. No. 595, 95th Cong., 1st Sess., 341 (1977).

         20.    There are multiple factors weighing strongly in favor of modifying the automatic

stay in order to allow the State Court Action to proceed in the Nevada court, where it has been

pending since December 14, 2018, including, as discussed below, that the injury that is the




                                                   4
              Case 20-10343-LSS         Doc 1120      Filed 08/19/20     Page 5 of 6




subject of the State Court Action occurred in Nevada and discovery has already commenced

before the Nevada court.

21.    First, the automatic stay should be lifted where the matter in dispute would be resolved

more economically, conveniently, and quickly in a non-bankruptcy forum. In re Gemini Equip.

Bus. Tr., No. BK. 05-03489, 2005 WL 3050174, at *4 (M.D. Pa. Nov. 14, 2005). The legislative

history to § 362(d)(1) supports this conclusion: “[I]t will often be more appropriate to permit

proceedings to continue in their place of origin, when no great prejudice to the bankruptcy estate

would result, in order to leave the parties to their chosen forum and to relieve the bankruptcy

court from many duties that may be handled elsewhere.” S. Rep. No. 95-989 at 50 (1978); See

also In re Kaufman, 98 B.R. 214, 215 (Bankr. E.D. Pa. 1989) (“relief from stay is justified to

enable a case pending pre-petition in state court to continue to judgment where no great

prejudice to the bankruptcy estate would result”).

       22.     The Nevada state court is the best forum for the adjudication of Movants’ claims

because the claims will be governed by Nevada law, the events resulting in Romero’s injury

occurred in Nevada, and the witnesses and evidence are located in Nevada.

       23.     Moreover, the Nevada state court before which the case has been pending since

2018 is thoroughly familiar with the underlying facts and legal issues presented and judicial

economy is best and most appropriately served by permitting the State Court Action to proceed

to its conclusion in the jurisdiction where it has been pending since 2018.

       24.     Second, the Debtor had one or more liability insurance policies that covered

bodily injuries, including that liability insurance policy attached hereto as Exhibit B. In addition

to the Boy Scouts of America, the policy names “all Local Councils and all their affiliates and

subsidiaries” as named insureds. As a result, the Debtors’ estate will not be significantly




                                                 5
               Case 20-10343-LSS             Doc 1120        Filed 08/19/20       Page 6 of 6




depleted by the Debtor’s defense of Romero’s claim in the State Court Action, but rather such

claims likely would be payable by the Debtor’s existing insurance coverage.

                                                   CONCLUSION

        For the forgoing reasons, Movants respectfully requests that the Court enter the proposed

order 2 granting Movants’ motion for relief from the automatic stay to allow Movants to liquidate

Romero’s personal injury claims through the continuation of the pending State Court Action.




Date: August 19, 2020                                FAEGRE DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                                     /s/ Patrick A. Jackson
                                                     Patrick A. Jackson (Del. Bar No. 4976)
                                                     222 Delaware Ave., Ste. 1410
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 467-4210
                                                     Facsimile: (302) 651-7701
                                                     Patrick.Jackson@faegredrinker.com




2
          On July 8, 2020, this Court entered an Order Granting Motion Of Timothy and Karen Spahr’s, Individually
And As Next Friends Of ZRS, A Minor, For An Order For Relief From The Automatic Stay Pursuant To Section
363(d) Of The Bankruptcy Code And The Plan Injunction To Liquidate Their Claim And Collect From Applicable
Insurance Proceeds (the “Spahr Order”). [Docket No. 990]. The facts and circumstances provided in the Spahrs’
motion are analogous to the Movants; State Court Action and the attached proposed order seeks identical treatment
to the treatment provided by this Court in the Spahr Order.


                                                        6
